FILED
                           NOT FOR PUBLICATION                             NOV 19 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CRYSTAL CRUISES, INC.; CRYSTAL                   No. 12-55338
SHIP THREE BAHAMAS LIMITED,
                                                 D.C. No. 2:10-cv-08736-PSG-JC
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

MOTEURS LEROY-SOMER S. A.;
LEROY-SOMER; EMERSON
ELECTRIC COMPANY,

              Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding


                     Argued and Submitted November 7, 2013
                              Pasadena, California


Before: GOODWIN, FISHER, and CLIFTON, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Plaintiffs Crystal Cruises, Inc. and Crystal Ship Three (Bahamas) Limited

(collectively, “Crystal”) appeal the district court’s orders: (1) dismissing French

corporate defendants Moteurs Leroy-Somer S.A. (“Moteurs”) and Leroy-Somer for

lack of personal jurisdiction; (2) granting summary judgment in favor of Emerson

Electric Company (“Emerson”); and (3) denying Crystal’s request for additional

discovery. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

      We review de novo the district court’s rulings regarding personal jurisdiction

and summary judgment. Pac. Shores Props., LLC v. City of Newport Beach, 730
F.3d 1142, 1156 (9th Cir. 2013); Schwarzenegger v. Fred Martin Motor Co., 374
F.3d 797, 800 (9th Cir. 2004). We review the district court’s denial of Crystal’s

request for additional discovery for an abuse of discretion. Michelman v. Lincoln

Nat’l Life Ins. Co., 685 F.3d 887, 892 (9th Cir. 2012).

      The district court properly determined that Crystal failed to establish that

Moteurs and Leroy-Somer had adequate “continuous and systematic” contacts with

California to support assertion of general personal jurisdiction. Goodyear Dunlop

Tires Operations, S.A. v. Brown, 131 S. Ct. 2846, 2854 (2011) (elaborating on the

circumstances that warrant an exercise of general jurisdiction). Crystal’s argument

that Emerson’s in-state contacts should be attributed to Moteurs and Leroy-Somer

for jurisdictional purposes lacks merit. Corporations are treated as separate and


                                           2
distinct entities and “the presence of one . . . in a forum state may not be attributed

to the other” for determining jurisdiction. Holland Am. Line Inc. v. Wartsila N.

Am., Inc., 485 F.3d 450, 459 (9th Cir. 2007). Crystal fails to demonstrate that any

exception to this rule applies. Bauman v. DaimlerChrysler Corp., 644 F.3d 909,

920-23 (9th Cir. 2011) (explaining the “alter ego” and “agency” tests used to

support the exercise of personal jurisdiction over a foreign parent company by

virtue of its relationship to a subsidiary), cert. granted, 133 S. Ct. 1995 (2013).

Therefore, the district court correctly dismissed the French subsidiaries for lack of

personal jurisdiction. Goodyear, 131 S. Ct. at 2854.

      The district court correctly granted summary judgment for Emerson because

Crystal failed to raise a genuine dispute of material fact relevant to Emerson being

vicariously liable for allegedly defective generators that Moteurs designed and

manufactured. C.A.R. Transp. Brokerage Co., Inc. v. Darden Restaurants, Inc.,

213 F.3d 474, 480 (9th Cir. 2000) (holding that the burden “rests upon the party

asserting the existence of the agency and seeking to charge the principal with the

representation of the agent”) (quoting Inglewood Teachers Ass’n v. Pub. Emp’t

Relations Bd., 227 Cal. App. 3d 767, 780 (1991)); see also Am. Way Cellular, Inc.

v. Travelers Prop. Cas. Co., 216 Cal. App. 4th 1040, 1052-53 (2013).




                                           3
      The district court did not abuse its discretion by denying Crystal’s motion to

reopen discovery before considering Emerson’s motion for summary judgment.

The denial of a request for a continuance of summary judgment pending further

discovery is an abuse of discretion “only if the party requesting a continuance can

show that allowing additional discovery would have precluded summary

judgment.” Lincoln, 685 F.3d at 892. Crystal has failed to make this showing.

      AFFIRMED.




                                          4